DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 1-9 are considered eligible subject matter.  Claim 1 claims an apparatus that is composed of physical parts of a system and is not an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same side" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the grain zone” in the last line.  The applicant previously claims two separate “a grain zone”s, so it is unclear as to which grain zone the applicant is referring to.
Claim 3 recites the limitation “the image processing unit” in line 2.  The applicant previously claims two separate “an image processing unit”s, so it is unclear as to which unit the applicant is referring to.’
Claim 6 recites the limitation “the reflected light” in lines 4-5.  It is unclear as to which reflected light the applicant is referring to.
Claim 6 recites the limitation "the amount calculated on condition" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the other side" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over U/S/ Patent Application Publication NO. 20200064194 (Dauga et al) in view of U.S. Patent Application Publication No. 20160320311 (Mishra et al).
Regarding claim 1, Dauga et al discloses a gloss measurement apparatus comprising: a light source (fig. 6a, items 6051-6058) configured to emit light to a measurement region for grain in an oblique direction (fig. 6B); a light receiver configured to receive the light reflected from the measurement region (fig. 6a, 6b, item 6025); and a gloss value calculation device (fig. 6a, item 6090) configured to calculate a gloss value of the sample based on the reflected light received by the light receiver (page 7, paragraph 64), wherein the light source comprises: a first light source configured to emit light to the measurement region from one side, ( fig. 6b, item 6057); and a second light source configured to emit light from another side that is opposite to the first light source across the measurement region, (fig. 6b, item 6058), the light emitted from the first light source and the light emitted from the second light source having different wavelengths (page 5, paragraph 52), wherein the light receiver is disposed on the same side as the second light source (fig. 6a, item 6025 on the side with item 6058), and wherein the gloss value calculation device comprises an image processing unit configured to identify a sample zone in the measurement region based on the light of the second light source that is reflected off the sample and received by the light receiver, since the processing finds the area where to extract gloss measurement using all the light data (page 7, paragraph 64).  
Dauga et al does not disclose expressly the gloss is measured from a grain/ the sample is of grain.
Mishra et al discloses gloss is measured from a grain/ the sample is of grain (fig. 1).
Dauga et al and Mishra et al are combinable because they are from the same field of endeavor, i.e. gloss measurement.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to measure the gloss of rice.
The suggestion/motivation for doing so would have been to provide a more flexible system by allowing multiple objects to be processed for gloss and color.
Therefore, it would have been obvious to combine the apparatus of Dauga et al with the rice sample of Mishra et al to obtain the invention as specified in claim 1.
Regarding claim 9, Dauga et al discloses the second light source is a blue-light source (page 8, paragraph 77).   

Claims are rejected under 35 U.S.C. 103(a) as being unpatentable over Dauga et al in view of Mishra et al and further in view of ***.
Regarding claim 2, Dauga et al (as modified by Mishra et al) discloses all of the claimed elements as set forth above, and is incorporated herein by reference.  Dauga et al further discloses 
*** does not disclose expressly ***.
*** discloses ***.
*** & *** are combinable because they are from ***.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to ***.
The suggestion/motivation for doing so would have been ***.
Therefore, it would have been obvious to combine *** with *** to obtain the invention as specified in claim***.


Claims 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dauga et al in view of Mishra et al, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 20120171338 (Hamid) and U.S. Patent NO. 10235743 (Uozumi et al).
Regarding claim 7, Dauga et al (as modified by Mishra et al) discloses all of the claimed elements as set forth above, and is incorporated herein by reference.  Dauga et al further discloses the first light source is disposed on the one side of and above the measurement surface so as to be tilted at an angle from a direction perpendicular to the measurement surface (fig. 6D, item 6057, angle 45 degrees), wherein the second light source is disposed on the other side of and above the measurement surface so as to be tilted at an angle of 30 degrees to 60 degrees from the direction perpendicular to the measurement surface (fig. 6D, item 6253, 45 degrees), and ACTIVE.125534871.01ATTORNEY DOCKET NO. 217371-0015-00-US-000001 Application No.: NEWPage 6 wherein the light receiver is on the same side as the second light source (fig. 6D, item 6552), the light receiver being disposed on the other side of and above the measurement surface so as to be tilted at an angle of 60 degrees to 75 degrees from the direction perpendicular to the measurement surface (fig. 6D, item 6552, tilted at 63-73 degrees, page 7, paragraph 65).
Dauga et al (as modified by Mishra et al) does not disclose expressly the measurement region has a measurement surface that is flat and that the grain is placed on and that the first light source that is across from the sensor is disposed so as to be tilted at an angle of 60 degrees to 75 degrees
Hamid discloses the measurement region has a measurement surface that is flat and that the grain is placed on (fig. 1).
Dauga et al (as modified by Mishra et al) and Hamid are combinable because they are from the same field of endeavor, i.e. imaging objects for quality.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the grain on a flat surface.
The suggestions/ motivation for doing so would have been to provide a more robust system by having the samples be continuously even.
Dauga et al (as modified by Mishra et al and Hamid) does not disclose expressly a first light source that is across from the sensor is disposed so as to be tilted at an angle of 60 degrees to 75 degrees
Uozumi et al discloses a first light source that is across from the sensor is disposed so as to be tilted at an angle of 60 degrees to 75 degrees (fig. 1A, col. 4, lines 22-23, angle is 20 degrees as a specular reflection angle, and therefore 90-20= 70 degrees from the perpendicular.)
Dauga et al (as modified by Mishra et al and Hamid) & Uozumi et al are combinable because they are from the same field of endeavor, i.e. gloss measurement.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a larger angle
The suggestion/motivation for doing so would have been to provide a more robust system by having the sample have a successful gloss measurement angle.
Therefore, it would have been obvious to combine apparatus of Dauga et al (as modified by Mishra et al) with the flat surface for rice of Hamid and the angle of Uozumi et al to obtain the invention as specified in claim 7.
Regarding claim 8, Hamid discloses the measurement surface is a predetermined zone on a flat conveyance surface in a conveyance direction of a conveyor (fig. 1).  
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming other formal rejections.
Claim 2 contains allowable subject matter regarding the gloss value calculation device comprises an image processing unit configured to ACTIVE.125534871.01ATTORNEY DOCKET NO. 217371-0015-00-US-000001 Application No.: NEW Page 4 identify a gloss zone in the measurement region based on the light of the first light source that is reflected off and received by the light receiver, identify a grain zone in the measurement region based on the light of the second light source that is reflected off the grain and received by the light receiver, and identify a grain gloss zone based on the gloss zone and the grain zone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        1/13/2022